                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GAMIL MESSIH,                                     Case No. 21-cv-03032-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                 v.                                        REMAND AND DENYING MOTION
                                   9
                                                                                           TO COMPEL ARBITRATION
                                  10     MERCEDES-BENZ USA, LLC,
                                                                                           Re: Dkt. Nos. 6, 15
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gamil Messih filed this action against defendant Mercedes-Benz USA, LLC

                                  14   (“MBUSA”) for breach of warranty claims arising out of a car he purchased from a dealership in

                                  15   Walnut Creek, California. Before me are two motions: Messih’s motion to remand for failure to

                                  16   meet the amount in controversy requirement for diversity jurisdiction and MBUSA’s motion to

                                  17   compel arbitration based on a provision in the purchase agreement between Messih and the

                                  18   dealership.

                                  19          Diversity jurisdiction is proper because MBUSA has sufficiently established, by a

                                  20   preponderance of evidence, that the amount of controversy exceeds $75,000 given Messih’s

                                  21   alleged actual damages and civil penalties. MBUSA has failed, however, to establish that it has

                                  22   standing to enforce the arbitration provision between Messih and the dealership as a third-party

                                  23   beneficiary and under the equitable estoppel doctrine. Numerous courts have denied similar

                                  24   motions to compel brought by non-signatory vehicle manufacturers seeking to enforce largely

                                  25   identical arbitration provisions. MBUSA’s attempt to distinguish those cases is unpersuasive. For

                                  26   these reasons, Messih’s motion to remand and MBUSA’s motion to compel arbitration are

                                  27   DENIED.

                                  28
                                   1                                           BACKGROUND

                                   2          On July 20, 2013, Messih purchased a 2014 Mercedes-Benz E350 from dealership

                                   3   Mercedes-Benz of Walnut Creek (“MBWC”). Complaint (“Compl.”) [Dkt. No. 1-1] ¶ 8.1

                                   4   MBUSA manufactured Messih’s vehicle and issued a written warranty. Id. ¶¶ 4, 15.

                                   5   Messih alleges that he brought his vehicle to MBUSA’s authorized repair facility, MBWC,

                                   6   multiple times between 2013 and 2019 due to a range of malfunctions and defects, including

                                   7   problems with the steering wheel, hood seal, auxiliary battery, and software issues. Id. ¶¶ 17–33;

                                   8   Id., Ex. 1 (copy of Mercedes-Benz “Service and Warranty Information 2014”). He contends that

                                   9   MBUSA and its authorized repair facility have failed to repair his vehicle despite multiple

                                  10   opportunities to do so. Id. ¶ 34.

                                  11          On March 24, 2021, Messih filed this action in Contra Costa County Superior Court,

                                  12   asserting the following three causes of action pursuant to the Song-Beverly Consumer Warranty
Northern District of California
 United States District Court




                                  13   Act, Cal. Civ. Code § 1790 et seq.: (i) “Breach of Express Warranty,” (ii) “Breach of Implied

                                  14   Warranty,” and (iii) “Violation of the Song-Beverly Act – Section 1793.2.” Id. ¶¶ 36–76.

                                  15   MBUSA subsequently removed the action to this court. Notice of Removal (“NOR”) [Dkt. No.

                                  16   1].

                                  17          MBUSA contends that the arbitration provision contained in the contract between the

                                  18   dealership MBWC and Messih governs this dispute and moves to compel arbitration and stay this

                                  19   action. Defendant Mercedes-Benz USA, LLC’s Motion to Compel Arbitration [Dkt. No. 6].

                                  20   Messih opposes the motion to compel arbitration and separately moves to remand the action to

                                  21   state court. Motion to Remand to Contra Costa County Superior Court [Dkt. No. 15].

                                  22                                         LEGAL STANDARD

                                  23   I.     MOTION TO REMAND
                                  24          A defendant may remove a class action from state to federal court by filing a notice of

                                  25   removal that lays out the grounds for removal. 28 U.S.C. § 1453(b); 28 U.S.C. § 1446(a). The

                                  26

                                  27   1
                                        MBUSA’s request for judicial notice of the Complaint, although unnecessary given that the
                                  28   Complaint it part of case docket, is GRANTED. See Request for Judicial Notice in Support of
                                       Defendant’s Motion to Compel Binding Arbitration [Dkt. No. 7].
                                                                                     2
                                   1   district court must remand the case to state court if it lacks subject matter jurisdiction. 28 U.S.C. §

                                   2   1447(c). The removal statutes are construed restrictively, and the district court must remand the

                                   3   case if it appears before final judgment that the court lacks subject matter jurisdiction. Shamrock

                                   4   Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941); 28 U.S.C. § 1447(c). The burden of

                                   5   establishing federal jurisdiction is on the removing party. Kokkonen v. Guardian Life Ins. Co. of

                                   6   Am., 511 U.S. 375, 377 (1994).

                                   7   II.    MOTION TO COMPEL ARBITRATION
                                   8          The Federal Arbitration Act (“FAA”) governs motions to compel arbitration. 9 U.S.C. §§ 1

                                   9   et seq. The FAA “reflect[s] both a ‘liberal federal policy favoring arbitration,’ and the

                                  10   ‘fundamental principle that arbitration is a matter of contract.’” AT & T Mobility LLC v.

                                  11   Concepcion, 563 U.S. 333, 339 (2011). The court’s role is to decide: “(1) whether there is an

                                  12   agreement to arbitrate between the parties; and (2) whether the agreement covers the dispute.”
Northern District of California
 United States District Court




                                  13   Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). The party seeking to compel

                                  14   arbitration must prove both counts by a preponderance of the evidence. Knutson v. Sirius XM

                                  15   Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014). The scope of an arbitration agreement is governed

                                  16   by federal substantive law. Tracer Research Corp. v. Nat’l Envtl. Servs. Co., 42 F.3d 1292, 1294

                                  17   (9th Cir. 1994). “If the response is affirmative on both counts, then the Act requires the court to

                                  18   enforce the arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic

                                  19   Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). “[A]ny doubts concerning the scope of arbitrable

                                  20   issues should be resolved in favor of arbitration.” Id. at 1131.

                                  21                                              DISCUSSION

                                  22   I.     EVIDENTIARY ISSUES
                                  23          As a preliminary matter, I address Messih’s challenge to MBUSA’s introduction of the

                                  24   purchase agreement that Messih and MBWC, the dealership, signed at the time of purchase—the

                                  25   “Retail Installment Sale Contract – Simple Finance Charge (With Arbitration Provision)”

                                  26   (“RISC”). The RISC is pertinent to both motions before me. It contains the arbitration provision

                                  27   that MBUSA seeks to enforce and the monetary amounts it uses to establish amount in

                                  28   controversy for diversity jurisdiction.
                                                                                         3
                                   1          MBUSA originally submitted the RISC with a declaration from its attorney. Declaration

                                   2   of Soheyl Tahsildoost in Support of Motion to Compel Arbitration (“Tahsildoost Decl.”) [Dkt. No.

                                   3   6-1], Ex. 2. Messih objected for lack of personal knowledge and foundation. Plaintiff’s

                                   4   Evidentiary Objections [Dkt. No. 16-1].2 MBUSA then submitted the same exhibit with a

                                   5   declaration from Taryn T. Dillon. Declaration of Taryn T. Dillon in Support of Motion to Compel

                                   6   Arbitration (“Dillon Decl.”) [Dkt. No. 18-1], Ex. 3.

                                   7          Dillon testifies that he is “the Controller at Mercedes Benz Walnut Creek” and is “familiar

                                   8   with [the] sales of Mercedes-Benz vehicles, including the related processes, procedures, record-

                                   9   creation and record-keeping procedures.” Id. ¶¶ 1–2. He contends that the RISC “is stored by

                                  10   Mercedes Benz Walnut Creek in an electronic file containing all of the documents related to the

                                  11   subject transaction. The [RISC] was made at or near the time of the sale of the Subject Vehicle; it

                                  12   was made by or from information transmitted to or from sales personnel with knowledge of the
Northern District of California
 United States District Court




                                  13   sales transaction; it has been kept in the ordinary course of business; and it is the regular practice

                                  14   of Mercedes Benz Walnut Creek to make such records.” Id. ¶ 3. Messih objects again, this time

                                  15   on grounds that the RISC appears to be unsigned or have only the trace of a signature that could

                                  16   not possibly be identified. Plaintiff’s Evidentiary Objections to Defendants’ Reply Evidence [Dkt.

                                  17   No 19]. He also argues that I should decline to consider new evidence or arguments raised in

                                  18   reply. Id.

                                  19          The RISC is not new evidence because MBUSA submitted it with its motion and only re-

                                  20   submitted with its reply after Messih raised evidentiary objections to its authenticity. While the

                                  21   signatures on the RISC are not completely clear, that is not enough to defeat authenticity. “To

                                  22   satisfy the requirement of authenticating or identifying an item of evidence, the proponent must

                                  23   produce evidence sufficient to support a finding that the item is what the proponent claims it is.”

                                  24
                                       2
                                  25     Messih argues that MBUSA should be collaterally estopped from disputing that an attorney
                                       declaration is sufficient to authenticate a purchase agreement because it lost the same issue in
                                  26   Hervey v. MBUSA, Los Angeles Superior Court, Case No. 20STCV03490. His request for judicial
                                       notice of the Hervey decision, which MBUSA does not oppose, is GRANTED. See Plaintiff’s
                                  27   Request for Judicial Notice in Opposition to Motion to Compel Arbitration (“Pls. RJN”) [Dkt. No.
                                       17], Ex. 5. But the doctrine of collateral estoppel does not apply here because this case does not
                                  28   involve the same claims or same arbitration agreement as in Hervey. And, as discussed above,
                                       MBUSA has provided another non-attorney declaration that suffices for authentication purposes.
                                                                                          4
                                   1   Fed. R. Evid. 901(a). “The burden to authenticate under Rule 901 is not high.” Safley v. BMW of

                                   2   N. Am., LLC, No. 20-CV-00366-BAS-MDD, 2021 WL 409722, at *3 (S.D. Cal. Feb. 5, 2021)

                                   3   (quoting United States v. Recio, 884 F.3d 230, 236 (4th Cir. 2018)).

                                   4          For example, the defendant in Safley authenticated a purchase agreement with a declaration

                                   5   from an employee of BMW Financial Services, NA, LLC, (“BMW FS”), who “worked for BMW

                                   6   for four years, where he is able to access BMW FS’ documents, including files related to retail

                                   7   installment contracts to BMW FS by dealers.” Id. (internal quotation marks omitted). Based on

                                   8   his experience working for BMW FS, he testified that he was familiar with BMW FS’ record

                                   9   keeping, document preparation, and record retention policies and practices. Id. He also declared

                                  10   until penalty of perjury that the purchase agreement attached to his declaration is a true and correct

                                  11   copy of the agreement. Id. The court overruled the plaintiffs’ evidentiary objection, finding the

                                  12   defendant met “its low burden to authenticate the Sale Contract, and because Plaintiffs [did] not
Northern District of California
 United States District Court




                                  13   submit any evidence challenging the document’s authenticity.” Id.

                                  14          Similarly here, Dillon testifies that he is an employee at the dealership who is familiar with

                                  15   the recordkeeping policies and declares under penalty of perjury that the RISC attached to his

                                  16   declaration is “a true and correct copy” of the RISC “signed by Plaintiff and a representative of

                                  17   Mercedes Benz Walnut Creek for the purchase of the Subject Vehicle.” Dillon Decl. ¶ 3. The

                                  18   RISC also contains “sufficient indicia that, taken in conjunction with the circumstances of its

                                  19   production from [the declarant’s] employer, support Defendant’s claim that the agreement is what

                                  20   it purports to be.” Safley, 2021 WL 409722, at *3. That is enough for MBUSA to meet is “low”

                                  21   burden to authenticate the RISC. Id. Messih’s objection is OVERRULED.

                                  22   II.    MOTION TO REMAND
                                  23          Messih moves to remand on grounds that MBUSA failed to establish the amount in

                                  24   controversy requirement for removal based on diversity jurisdiction. The amount in controversy is

                                  25   the only dispute between the parties. The parties do not dispute that complete diversity exists.

                                  26          A.      Amount in Controversy
                                  27          If a defendant removes a case from state court to federal court, the defendant bears the

                                  28   burden of proving that the amount in controversy is satisfied. See Chajon v. Ford Motor Co., No.
                                                                                         5
                                   1   18-10533 RGK, 2019 WL 994019, at *1 (C.D. Cal. Jan. 8, 2019). The allegations in the

                                   2   complaint dictate the defendant’s burden. When a complaint filed in state court alleges on its face

                                   3   an amount in controversy sufficient to meet the federal jurisdictional threshold, the amount in

                                   4   controversy requirement is presumptively satisfied unless it appears to a “legal certainty” that the

                                   5   plaintiff cannot actually recover that amount. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398,

                                   6   402 (9th Cir. 1996). On the other hand, if a plaintiff’s state-court complaint does not specify a

                                   7   particular amount of damages, the removing defendant bears the burden of establishing by a

                                   8   “preponderance of the evidence” that it is “more likely than not” that the amount in controversy

                                   9   exceeds $75,000. Id. at 404; Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.

                                  10   2007).

                                  11            There is only one paragraph in the Complaint that contains monetary amounts relevant to

                                  12   the amount in controversy calculation:
Northern District of California
 United States District Court




                                  13                   On July 20, 2013, Plaintiff purchased a new 2014 Mercedes-Benz
                                                       E350, VIN: WDDHF5KB3EA803096 ("Vehicle”) from Mercedes-
                                  14                   Benz of Walnut Creek (“MBWC”) in Walnut Creek, California. The
                                                       Vehicle’s odometer at purchase read 19 miles. Plaintiff paid
                                  15                   $20,000.00 as a down payment on the Vehicle. Plaintiff purchased
                                                       three optional MBUSA service contracts when he purchased the
                                  16                   Vehicle: a $3,2900.00 “MB Service Contract” plan with a duration of
                                                       84 months or 75,000 miles, a $1,094.00 “MB PPM” prepaid
                                  17                   maintenance plan with a duration of 36 months or 30,000 miles, and
                                                       a $654.00 “Ding/Dent Shield” plan with a duration of 60 months. The
                                  18                   total amount that Plaintiff financed was $46,646.42. Including interest
                                                       over the maturity of the loan through August 2018, Plaintiff paid
                                  19                   $49,662.70. The total sales price of the Vehicle, including the down
                                                       payment, was $69,662.70. The cash price of the Vehicle was
                                  20                   $56,146.50.
                                  21   Compl. ¶ 8. The Prayer for Relief lists various requests for damages without specifying estimated
                                  22   amounts of damages sought. See id., Prayer for Relief (seeking, among other things, “special and
                                  23   actual damages according to proof at trial,” “incidental and consequential damages according to
                                  24   proof at trial,” “civil penalty in the amount of two times Plaintiff’s actual, incidental, and
                                  25   consequential damages,” and “attorneys’ fees”). Because the amount in controversy is unclear
                                  26   from the face of the Complaint, MBUSA must show by a preponderance of the evidence that the
                                  27   amount in controversy exceeds $75,000. I find that it has based on Messih’s alleged actual
                                  28   damages and civil penalties alone.
                                                                                          6
                                                      1.      Actual Damages
                                   1
                                              California Civil Code section1793.2(d)(2)(B) provides that the measure of damages in an
                                   2
                                       action such as this one includes restitution in “an amount equal to the actual price paid or payable
                                   3
                                       by the buyer, . . . including any collateral charges such as sales or use tax, license fees, registration
                                   4
                                       fees, and other official fees[.]” Cal. Civ. Code § 1793.2(d)(2)(B). Section 1793.2(d)(2)(C)
                                   5
                                       permits the manufacturer to reduce the amount payable to the buyer “by that amount directly
                                   6
                                       attributable to use by the buyer prior to the time the buyer first delivered the vehicle to the
                                   7
                                       manufacturer or distributor, or its authorized service and repair facility for correction of the
                                   8
                                       problem that gave rise to the nonconformity.” Cal. Civ. Code § 1793.2(d)(2)(C).
                                   9
                                              MBUSA contends that the total cash price listed in the RISC, $56,146.50 (and as restated
                                  10
                                       in the Complaint), demonstrates “the price paid or payable” for the subject vehicle. See Compl. ¶
                                  11
                                       8; RISC at 1. Messih challenges MBUSA’s method of measuring his actual damages based on
                                  12
Northern District of California




                                       total cash price. Courts, however, have found total cash price appropriate in calculating actual
 United States District Court




                                  13
                                       damages sought under the Song-Beverly Act. See, e.g., Alvarado v. FCA US, LLC, No.
                                  14
                                       EDCV17505JGBDTBX, 2017 WL 2495495, at *4 (C.D. Cal. Jun. 8, 2017) (finding amount in
                                  15
                                       controversy requirement met where defendants used total cash price from the purchase agreement
                                  16
                                       to calculate actual damages); Gerber v. FCA US LLC, No. 17-CV-0518-AJB-BGS, 2017 WL
                                  17
                                       2705428, at *2 (S.D. Cal. Jun. 23, 2017) (“Given that the statute permits Gerber to recover
                                  18
                                       collateral charges, which FCA did not use in its amount-in-controversy calculation, the Court finds
                                  19
                                       FCA’s use of the total cash price conservatively estimates ‘the actual price paid or payable by’
                                  20
                                       Gerber.”).3
                                  21

                                  22   3
                                         Messih relies on D’Amico v. Ford Motor Co., No. CV 20-2985-CJC (JCX), 2020 WL 2614610,
                                  23   at *3 (C.D. Cal. May 21, 2020) to undermine MBUSA’s use of the total cash price as the total
                                       amount “paid or payable.” D’Amico involved restitution for a vehicle that was leased, which
                                  24   made the “‘price paid’ under the statute [] not the [Manufacturer Suggested Retail Price], but only
                                       what Plaintiff has paid under her lease.” D’Amico, 2020 WL 2614610, at *2 (finding Brady v.
                                  25   Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal. 2002) “squarely concludes that
                                       in the context of a lease, the Act’s phrase ‘actual price paid or payable by the buyer’ is ‘limit[ed]
                                  26   . . . to payments actually made’”). Unlike D’Amico, Messih purchased the subject vehicle, which
                                       makes the amount paid or payable the damages he will be seeking. Messih’s reliance on Ghayaisi
                                  27   v. Subaru of Am., Inc., No. 2:20-CV-00467-RGK-SK, 2020 WL 1140451, at *1 (C.D. Cal. Mar. 6,
                                       2020) is misplaced for the same reason because that case involved a lease agreement and the court
                                  28   applied Brady to conclude that defendant “present[ed] no facts regarding how many payments
                                       were actually made on the installment contract.”
                                                                                          7
                                   1          As noted above, the restitution awardable under section 1793.2(d)(2)(B) must also be

                                   2   reduced by the amount directly attributable to Messih’s use of the vehicle prior to the first repair

                                   3   or attempted repair. This set-off amount is determined by multiplying the “actual price of the new

                                   4   motor vehicle paid or payable by the buyer . . . by a fraction having as its denominator 120,000

                                   5   and having as its numerator the number of miles traveled by the new motor vehicle prior to the

                                   6   time the buyer delivered the vehicle” for correction of the problem. Cal. Civ. Code §

                                   7   1793.2(d)(2)(C).

                                   8          Although MBUSA did not calculate a mileage offset reduction in its NOR, the calculation

                                   9   it provides in opposition to Messih’s motion to remand is sufficient. MBUSA calculates a mileage

                                  10   offset of $5,673.14 as follows: 12,125/120,000 x $56,146.50. The 12,125 mileage figure is based

                                  11   on Messih’s allegation that he took his vehicle for a steering wheel repair on August 2, 2014, with

                                  12   12,144 miles on the odometer at the time of presentation, minus the 19 miles on the odometer
Northern District of California
 United States District Court




                                  13   when Messih purchased the vehicle. Compl. ¶¶ 8, 19. In addition to the $5,673.14 mileage offset,

                                  14   MBUSA also deducts the three optional service contracts included in Messih’s purchase of the

                                  15   vehicle (i) the “MB Service Contract” in the amount of $3,290; (ii) the “MB PPM Agreement” in

                                  16   the amount of $1,094; and (iii) the “Ding/Dent Shield Agreement” in the amount of $654. Id. ¶ 8.

                                  17   The sum of all deductions and offsets totals $10,711.14. Subtracting $10,711.14 from $56,146.50

                                  18   (total cash price) yields $45,435.36, which MBUSA contends would be Messih’s actual damages

                                  19   should every statutory offset and deduction be taken into account.

                                  20          Messih does not rebut this evidence or indicate what the appropriate mileage offset should

                                  21   be. He only faults MBUSA for failing to calculate milage offset earlier in its NOR, but raises no

                                  22   argument that would undermine the mileage offset calculation MBUSA eventually provided in its

                                  23   briefing. The cases Messih relies on are inapposite because defendants in those cases either failed

                                  24   to provide a mileage offset calculation altogether (in either the NOR or briefing) or failed to

                                  25   provide a proper milage offset calculation. See Mullin v. FCA US, LLC, No. CV 20-2061-RSWL-

                                  26   PJW, 2020 WL 2509081, at *3 (C.D. Cal. May 14, 2020) (remanding case because defendants

                                  27   failed to take into account the mileage offset, where they “could have submitted their own

                                  28   evidence in order to calculate the mileage offset” but failed to do so); Chavez v. FCA US LLC, No.
                                                                                         8
                                   1   219CV06003ODWGJSX, 2020 WL 468909, at *2 (C.D. Cal. Jan. 27, 2020) (finding defendant’s

                                   2   mileage offset calculation was flawed); see also Cox v. Kia Motors Am., Inc., No. 20-CV-02380-

                                   3   BLF, 2020 WL 5814518, at *4 (N.D. Cal. Sept. 30, 2020) (“Because Kia has failed to account for

                                   4   the mileage offset, it has failed to establish either the amount of actual damages or the maximum

                                   5   recoverable civil penalties, calculated as twice actual damages.”); Young Lee v. Mercedes-Benz

                                   6   USA, LLC, No. CV210641FMOJEMX, 2021 WL 274731, at *2 (C.D. Cal. Jan. 27, 2021) (finding

                                   7   defendants failed to meet its burden with respect to amount in controversy “based on the amount

                                   8   of the subject vehicle and plaintiff’s request for civil penalties” because “defendant fail[ed] to take

                                   9   into account any reduction for the use of the vehicle”) (citing cases).

                                  10          In this case, MBUSA’s submissions are sufficient to establish by a preponderance of

                                  11   evidence that Messih’s Song-Beverly Act actual damages are, after taking mileage offset and other

                                  12   deductions into account, at least $45,435.36.
Northern District of California
 United States District Court




                                  13                  2.      Civil Penalties
                                  14          Messih seeks civil penalties “in the amount of two times Plaintiff's actual, incidental, and

                                  15   consequential damages.” Compl., Prayer for Relief ¶ 5. Without taking into account the claimed

                                  16   incidental and consequential damages, MBUSA calculates that a maximum civil penalty award

                                  17   would be $90,906.72 (2 x $45,435.36).

                                  18          As the Hon. Beth L. Freeman recognized in Verastegui v. Ford Motor Co., No. 19-CV-

                                  19   04806-BLF, 2020 WL 598516, at *3 (N.D. Cal. Feb. 7, 2020), “courts in this district have varying

                                  20   views as to whether the maximum civil penalties should be considered when deciding the amount

                                  21   in controversy.” Compare Makol v. Jaguar Land Rover N. Am., LLC, No. 18-CV-03414-NC,

                                  22   2018 WL 3194424, at *3 (N.D. Cal. Jun. 28, 2018) (“Simply assuming a civil penalty award is

                                  23   inconsistent with the principle that the defendants must provide evidence that it is more likely than

                                  24   not that the amount in controversy requirement is satisfied.”) (citation omitted) with Neville v. W.

                                  25   Recreational Vehicles, Inc., No. C-07-3757-MMC, 2007 WL 4197414, at *2 (N.D. Cal. Nov. 21,

                                  26   2007) (“The Song-Beverly penalty of twice the actual damages therefore pushes the amount in

                                  27   controversy to well over the [statutory minimum].”); Covarrubias v. Ford Motor Co., No. 19-CV-

                                  28   01832-EMC, 2019 WL 2866046, at *6 (N.D. Cal. Jul. 3, 2019); Bernstein v. BMW of N. Am., LLC,
                                                                                          9
                                   1   No. 18-CV-01801-JSC, 2018 WL 2210683, at *2 (N.D. Cal. May 15, 2018) (“Two times

                                   2   Plaintiff’s $25,000 valuation is $50,000 which totals $75,000 exclusive of attorney’s fees.”). Like

                                   3   Judge Freeman, I am “persuaded by the decisions in which courts have considered the maximum

                                   4   recoverable civil penalties because that is what Plaintiff put in controversy.” Cox v. FCA US LLC,

                                   5   No. 20-CV-03808-WHO, 2020 WL 5046103, at *2 (N.D. Cal. Aug. 24, 2020) (quoting

                                   6   Verastegui, 2020 WL 598516, at *3) (denying motion to remand where defendant established that

                                   7   the amount in controversy exceeds $75,000 by a preponderance of evidence based on the invoice

                                   8   price of the vehicle, less mileage offset, and adding maximum recoverable civil penalties).

                                   9              MBUSA has sufficiently established that the actual damages at issue here is $45,435.36

                                  10   based on the total cash price and with the mileage offset and other deductions. MBUSA has thus

                                  11   sufficiently established the total civil penalties amount, $90,906.72, to include in the amount in

                                  12   controversy
Northern District of California
 United States District Court




                                  13                     3.     Attorneys’ Fees
                                  14              Messih seeks attorneys’ fees pursuant to Civil Code section 1794, subdivision (d). Compl.,

                                  15   Prayer ¶ 7. The Ninth Circuit recently explained that “when a statute or contract provides for the

                                  16   recovery of attorneys’ fees, prospective attorneys’ fees must be included in the assessment of the

                                  17   amount in controversy.” Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir. 2019)

                                  18   (citing Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018)). Thus,

                                  19   attorneys’ fees may be included in the amount in controversy if, as here, they are recoverable by

                                  20   statute.

                                  21              Notwithstanding the Ninth Circuit’s guidance, Messih argues that attorneys’ fees should

                                  22   not be considered in determining the amount in controversy for jurisdictional purposes. The series

                                  23   of decisions that he relies on for this proposition, mostly out of the Central District of California,

                                  24   are unpersuasive. See Cox v. Kia Motors Am., Inc., No. 20-CV-02380-BLF, 2020 WL 5814518, at

                                  25   *4 (N.D. Cal. Sept. 30, 2020) (finding Yegan v. Ford Motor Co., 2019 WL 7374627 (C.D. Cal.

                                  26   Apr. 18, 2019) and Nevarez v. FCA US LLC, 2020 WL 2394935 (C.D. Cal. May 12, 2020) “are

                                  27   contrary to Fritsch, in which the Ninth Circuit expressly rejected arguments ‘that future attorneys’

                                  28   fees should not be included in the amount in controversy because they are inherently speculative
                                                                                          10
                                   1   and can be avoided by the defendant's decision to settle an action quickly’”) (quoting Fritsch, 889

                                   2   F.3d at 795); see also id. (finding Chavez, 2020 WL 468909, at *2 and other cases “are contrary to

                                   3   numerous Ninth Circuit and district court cases holding that attorneys’ fees are included in the

                                   4   amount in controversy in MMWA and Song-Beverly suits”) (citing cases). I, along with other

                                   5   judges in this District, consider attorneys’ fees in the amount of controversy analysis. See Cox v.

                                   6   FCA US LLC, 2020 WL 5046103, at *2.

                                   7          That said, I need not consider MBUSA’s $36,000 estimate of attorneys’ fees, to which

                                   8   Messih objects, “because once actual damages and civil penalties are added (as well as attorneys’

                                   9   fees in any amount) the total amount in controversy exceeds $75,000.” Verastegui, 2020 WL

                                  10   598516, at *4.4

                                  11          Because MBUSA has established both the diversity and amount in controversy

                                  12   prerequisites to invoking subject matter jurisdiction under 28 U.S.C. § 1332(a), Messih’s motion
Northern District of California
 United States District Court




                                  13   to remand is DENIED.

                                  14   III.   MOTION TO COMPEL ARBITRATION
                                  15          MBUSA contends that Messih’s claims are governed by an arbitration clause contained in

                                  16   the RISC between Messih and MBWC, which states, in relevant part:

                                  17                  1. EITHER YOU OR WE MAY CHOOSE TO HAVE ANY
                                                         DISPUTE BETWEEN US DECIDED BY ARBITRATION AND
                                  18                     NOT IN COURT OR BY JURY TRIAL.
                                  19                  [omitted]
                                  20                  Any claim or dispute, whether in contract, tort, statute or otherwise
                                                      (including the interpretation and scope of this Arbitration Provision,
                                  21                  and the arbitrability of the claim or dispute), between you and us or
                                                      our employees, agents, successors or assigns, which arises out of or
                                  22                  relates to your credit application, purchase or condition of this
                                                      vehicle, this contract or any resulting transaction or relationship
                                  23                  (including any such relationship with third parties who do not sign
                                                      this contract) shall, at your or our election, be resolved by neutral,
                                  24                  binding arbitration and not by a court action.
                                  25   RISC at 6.
                                  26

                                  27
                                       4
                                         MBUSA’s request for judicial notice of the attorney fee awards Messih’s counsel has been
                                       awarded in other cases is DENIED given that I need not consider the estimated attorneys’ fees to
                                  28   find that the amount in controversy requirement is met. See Defendant’s Request for Judicial
                                       Notice in Support of Opposition to Plaintiff’s Motion to Remand [Dkt. No. 21].
                                                                                       11
                                               A.      Arbitrability
                                   1
                                               Before addressing whether MBUSA has standing to enforce the arbitration agreement as a
                                   2
                                       non-signatory, I address the threshold arbitrability argument raised by MBUSA for the first time at
                                   3
                                       the end of its reply brief. MBUSA argues that the question of whether it can compel arbitration
                                   4
                                       must be answered by an arbitrator, not a court, because the arbitration clause states that questions
                                   5
                                       of arbitrability shall be decided by an arbitrator.
                                   6
                                               The issue of arbitrability is for the court to decide unless the parties’ agreement clearly and
                                   7
                                       unmistakably provides otherwise. See Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct.
                                   8
                                       524, 530 (2019). In Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1126–27 (9th Cir. 2013), cert.
                                   9
                                       denied, 571 U.S. 818 (2013), the Ninth Circuit addressed whether a defendant manufacturer could
                                  10
                                       compel a group of buyer plaintiffs to arbitrate based on purchase agreements that were signed by
                                  11
                                       the plaintiffs and their respective dealerships, but not the manufacturer. Like here, the dealerships
                                  12
Northern District of California




                                       were not parties to the lawsuit. Id. at 1127. The manufacturer argued that because the purchase
 United States District Court




                                  13
                                       agreements provided that arbitrators shall decide issues of interpretation, scope, and applicability
                                  14
                                       of the arbitration clauses, the arbitrators should decide the issue of arbitrability. Id.
                                  15
                                               The Ninth Circuit held that the district court could decide issues of arbitrability because the
                                  16
                                       “you and us” language in the arbitration clauses evidenced the plaintiffs’ intent to arbitrate
                                  17
                                       disputes with the dealerships, but not the manufacturer. Id. at 1128. The court reasoned, “[i]n the
                                  18
                                       absence of a disagreement between Plaintiffs and the Dealerships, the agreement to arbitrate
                                  19
                                       arbitrability does not apply.” Id. It also stated, “[g]iven the absence of clear and unmistakable
                                  20
                                       evidence that Plaintiffs agreed to arbitrate arbitrability with nonsignatories, the district court had
                                  21
                                       the authority to decide whether the instant dispute [was] arbitrable.” Id. at 1127.
                                  22
                                               Qi Ling Guan v. BMW of N. Am., LLC, No. 20-CV-05025-MMC, 2021 WL 148202, at *1
                                  23
                                       (N.D. Cal. Jan. 15, 2021), similarly found no “clear and unmistakable evidence” that the provision
                                  24
                                       delegated the threshold question of whether a party is entitled to enforce to the arbitrator given that
                                  25
                                       the provision contained “language limiting its terms to claims or disputes between Guan and the
                                  26
                                       Dealer or the Dealer’s ‘employees, agents, successors or assigns.’” See also Kim v. BMW of N.
                                  27
                                       Am., LLC, 408 F. Supp. 3d 1155, 1158 (C.D. Cal. 2019) (finding that whether BMW, as a
                                  28
                                                                                             12
                                   1   nonsignatory, can be bound by an arbitration clause “is not a question for the arbitrator”); Jurosky

                                   2   v. BMW of N. Am., LLC, 441 F. Supp. 3d 963, 969 (S.D. Cal. 2020) (arbitration clause of purchase

                                   3   agreement into which purchaser entered with dealership did not require that question of whether

                                   4   manufacturer could compel arbitration be answered by arbitrator).

                                   5          The RISC here contains the same limiting “you and us” language as in Qi Ling Guan, Kim,

                                   6   and Jurosky. See RISC at 6 (limiting “any claim or dispute” to those “between you and us or our

                                   7   employees, agents, successors or assigns”). “Because no dispute currently exists between

                                   8   [Messih] and the dealership, and because there is no clear and unmistakable evidence indicating

                                   9   otherwise, the issue of whether the instant dispute is arbitrable given [MBUSA’s] status as a

                                  10   nonsignatory need not be decided by an arbitrator.” Jurosky, 441 F. Supp. 3d at 968.

                                  11          B.      Enforcement by Non-Signatory
                                  12          MBUSA argues that it has standing to compel arbitration as a third-party beneficiary and
Northern District of California
 United States District Court




                                  13   under a theory of equitable estoppel. See Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632

                                  14   (2009) (holding a litigant who is not a party to an arbitration agreement may invoke arbitration

                                  15   under the FAA if the relevant state contract law allows the litigant to enforce the agreement).

                                  16          This is not the first case of its kind. Car manufacturers routinely seek to enforce the

                                  17   arbitration clause in a purchase agreement with the dealership. Courts have reached different

                                  18   outcomes depending on the language of those clauses. I join the weight of authority, including

                                  19   from this District, that have denied motions to compel based on virtually identical arbitration

                                  20   provisions as the one at issue in this case and that have rejected the same arguments MBUSA

                                  21   raises here. See, e.g., Qi Ling Guan, 2021 WL 148202, at *2 (acknowledging “a split of authority

                                  22   as to whether a vehicle manufacturer can enforce such an arbitration provision on the basis of

                                  23   equitable estoppel or as a third-party beneficiary,” but “find[ing] more persuasive the reasoning of

                                  24   the decisions addressing essentially the same arguments raised here by BMW and finding the

                                  25   manufacturer cannot enforce the provision”); Pestarino v. Ford Motor Co., No. 19-CV-07890-

                                  26   BLF, 2020 WL 3187370, at *1 (N.D. Cal. Jun. 15, 2020) (holding manufacturer could not enforce

                                  27   arbitration provision on the basis of equitable estoppel); Schulz v. BMW of N. Am., LLC, 472 F.

                                  28   Supp. 3d 632, 641 (N.D. Cal. 2020) (finding manufacturer lacked standing to enforce the
                                                                                        13
                                   1   arbitration agreement between purchaser and the dealership because equitable estoppel and third-

                                   2   party beneficiary doctrines did not apply); Safley, 2021 WL 409722, at *8 (same); Jurosky, 441 F.

                                   3   Supp. 3d at 969–75 (same); Kim, 408 F. Supp. 3d at 1158 –60 (same).5

                                   4                  1.      Third-Party Beneficiary
                                   5          California law allows a third party to enforce a contract made “expressly for the benefit” of

                                   6   that third party. Cal. Civ. Code § 1559. A third party need not be named in the contract, but

                                   7   needs to be “more than incidentally benefitted by the contract” to qualify as a third-party

                                   8   beneficiary. Vincent v. BMW of N. Am., LLC, No. 19-6439 AS, 2019 WL 8013093, at *5 (C.D.

                                   9   Cal. Nov. 26, 2019) (citing Gilbert Fin. Corp. v. Steelform Contracting Co., 82 Cal. App. 3d 65,

                                  10   69 (1978)). The contract has to be formed with the intent to benefit the third party specifically.

                                  11   Norcia v. Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1291 (9th Cir. 2017).

                                  12          Messih cites Safley, 2021 WL 409722, at *5, as an example of a recent case that rejected
Northern District of California
 United States District Court




                                  13   the very arguments made by MBUSA and that involved an identical arbitration provision. The

                                  14   Safley court focused on the “you and us” language (“between you and us or our employees, agents,

                                  15   successors or assigns”), distinguishing it from the broader arbitration language at issue in Saponjic

                                  16   v. BMW of N. Am., LLC, No. 20-cv-703-BAS-RBB, 2020 WL 4015671, at *2 (S.D. Cal. Jul. 16,

                                  17   2020), which covered claims against the dealership’s “officers, directors, affiliates, successors, or

                                  18   assigns.” Id. (emphasis added). “Defendant could enforce the Saponjic arbitration provision as a

                                  19   third-party beneficiary because the agreement encompassed claims against the lessor’s assignee’s

                                  20   ‘affiliates.’” Id. By contrast, the arbitration provision in Safley, like the arbitration provision here,

                                  21   did not mention “affiliates” and only covered claims “between you [the Safleys] and us [BMW

                                  22   Encinitas] or our employees, agents, successors, or assigns.” Id. The Safley court was

                                  23   “unconvinced that this narrower contract covers Defendant as a third-party beneficiary,” because

                                  24   “Defendant does not demonstrate that it falls under one of the categories of third parties identified

                                  25   in the arbitration provision’s claim coverage: the dealership’s ‘employees, agents, successors, or

                                  26

                                  27   5
                                         Messih requests judicial notice of the Safley opinion, the underlying arbitration agreement at
                                  28   issue in Safley, and the underlying arbitration agreements at issue in the Kramer. See Pls. RJN,
                                       Exs. 1–4. Messih’s request, which MBUSA does not oppose, is GRANTED.
                                                                                         14
                                   1   assigns.’” Id. at *6. Messih similarly argues that MBUSA does not and cannot assert that it is

                                   2   MBWC’s employee, agent, successor or assign.

                                   3           MBUSA distinguishes Safley on grounds that it only dealt with the question of assignment

                                   4   and affiliates and did not speak to the other language in the arbitration provision. It cites to the

                                   5   latter part of the arbitration provision, which states that the provision encompasses any claim or

                                   6   dispute “which arises out of or relates to . . . condition of this vehicle, this contract or any resulting

                                   7   transaction or relationship (including any such relationship with third parties who do not sign this

                                   8   contract).” RISC at 6 (emphasis added). Other courts have considered the same language and still

                                   9   found that the third-party beneficiary doctrine does not apply.

                                  10           The Hon. Nathanael M. Cousins’ opinion in Schulz v. BMW of N. Am., LLC, 472 F. Supp.

                                  11   3d 632 (N.D. Cal. 2020) explains why. With respect to the “condition of the vehicle” language,

                                  12   Magistrate Judge Cousins found that the signatories expressly limited their agreement to arbitrate
Northern District of California
 United States District Court




                                  13   disputes “between you and us or employees, agents, successors, or assigns” and “[w]hile the

                                  14   provision encompasses disputes that arise out of or relate to the condition of the vehicle,” “it did

                                  15   not extend to disputes against third parties, especially because the signatories had to elect to

                                  16   exercise the right.” Id. at 640. With respect to the “relationship with third parties” language, he

                                  17   found that the “clause refers to the subject matter of the dispute, not to the parties involved in the

                                  18   dispute.” Id. at 640–41; see also Jurosky, 441 F. Supp. 3d at 975 (“The only language cited by

                                  19   BMW in support of its third party beneficiary status is the language concerning the condition of

                                  20   the vehicle and relationships with third parties. (Doc. No. 16 at 17.) As discussed above, this

                                  21   language refers to types of disputes between Plaintiff and the dealership that may be arbitrated,

                                  22   and does not demonstrate an intent to confer some direct benefit on BMW.”).

                                  23           Schulz and Jurosky are on point and MBUSA makes no attempt to undermine the

                                  24   persuasive reasoning in those cases. The “condition of this vehicle” and “relationship with third

                                  25   parties” language in the arbitration provision here defines arbitrable disputes, but regardless of the

                                  26   matter of dispute, the arbitration provision expressly limits, in the preceding sentence, application

                                  27   to disputes between Messih and the dealership or its “employees, agents, successors, or assigns.”

                                  28   RISC at 6. Accordingly, I find that MBUSA may not enforce the arbitration provision as a third-
                                                                                          15
                                   1   party beneficiary because it fails to show that the RISC was made expressly for its benefit and that

                                   2   it was more than incidentally benefitted by the RISC.

                                   3                  2.       Equitable Estoppel
                                   4          “Where a nonsignatory seeks to enforce an arbitration clause, the doctrine of equitable

                                   5   estoppel applies in two circumstances: (1) when a signatory must rely on the terms of the written

                                   6   agreement in asserting its claims against the nonsignatory or the claims are intimately founded in

                                   7   and intertwined with the underlying contract, and (2) when the signatory alleges substantially

                                   8   interdependent and concerted misconduct by the nonsignatory and another signatory and the

                                   9   allegations of interdependent misconduct are founded in or intimately connected with the

                                  10   obligations of the underlying agreement.” Kramer, 705 F.3d at 1128–29 (internal citations,

                                  11   alternations, and quotation marks omitted). The first circumstance, which MBUSA invokes here,

                                  12   “applies only if the plaintiffs’ claims against the nonsignatory are dependent upon, or inextricably
Northern District of California
 United States District Court




                                  13   bound up with, the obligations imposed by the contract plaintiff has signed with the signatory

                                  14   defendant.” Id. at 1129; see also Jones v. Jacobson, 195 Cal. App. 4th 1, 20 (2011), as modified

                                  15   (Jun. 1, 2011). “[M]erely ‘mak[ing] reference to’ an agreement with an arbitration clause is not

                                  16   enough. Equitable estoppel applies ‘when the signatory to a written agreement containing an

                                  17   arbitration clause must rely on the terms of the written agreement in asserting [its] claims” against

                                  18   the nonsignatory.’” Kramer, 705 F.3d at 1129 (quoting Goldman v. KPMG, LLP, 173 Cal. App.

                                  19   4th 209, 218 (2009)).

                                  20          The car manufacturer in Kramer, like MBUSA, argued that the plaintiffs’ claims are

                                  21   intertwined with the purchase agreements “because they rely upon the existence of Plaintiff’s

                                  22   vehicle purchase transactions.” 703 F.3d at 1129. The Ninth Circuit rejected that argument and

                                  23   affirmed the district court’s holding that the equitable estoppel doctrine did not apply. Id. None

                                  24   of the plaintiffs’ claims were intertwined with their purchase agreements with the dealers, nor did

                                  25   they reference or rely upon them. Id. at 1129–31.

                                  26          MBUSA distinguishes Kramer on grounds that it involved different claims premised on

                                  27   California consumer law, unfair competition, false advertising, breach of the implied warranty of

                                  28   merchantability, and breach of contract instead of the Song-Beverly Act. It also points out the that
                                                                                        16
                                   1   the contracts in Kramer did not contain language that could be construed as extending the scope of

                                   2   arbitration to third parties, such as arbitrating “claims related to the condition of the vehicle,”

                                   3   including claims or disputes “which arise out of . . . relationships with third parties.” RISC at 6.

                                   4          MBUSA argues that I should instead consider the reasoning in Felisilda v. FCA US LLC,

                                   5   53 Cal. App. 5th 486 (2020), review denied (Nov. 24, 2020). There, the plaintiffs purchased a

                                   6   used vehicle from a dealer, and when the vehicle turned out to be defective, they sued both the

                                   7   dealer and the manufacturer. 53 Cal. App. 5th at 489. The dealer moved to compel arbitration

                                   8   under an arbitration provision that is virtually identical to the one in this case and the manufacturer

                                   9   filed a notice of non-opposition. The trial court compelled the plaintiffs to arbitrate their claims

                                  10   against both the dealer and the manufacturer. Id.at 491. The California Court of Appeal affirmed,

                                  11   finding, in relevant part, that the plaintiffs were compelled to arbitrate their claims against the

                                  12   manufacturer “because the [plaintiffs] expressly agreed to arbitrate claims arising out of the
Northern District of California
 United States District Court




                                  13   condition of the vehicle—even against third party nonsignatories to the sales contract.” Id. at 497.

                                  14          At least two California district courts have since analyzed Felisilda in cases like this one

                                  15   and found it inapplicable in light of the Ninth Circuit’s ruling in Kramer. In Ruderman v. Rolls

                                  16   Royce Motor Cars, LLC, No. 220CV04529JWHRAOX, 2021 WL 141179, at *4 (C.D. Cal. Jan. 7,

                                  17   2021), the court found “Felisilda is not directly on point, because the Felisildas sued both the

                                  18   manufacturer and the dealer,” whereas the plaintiff before it, like Messih, sued only the

                                  19   manufacturer. Id. (emphasis in original). The court concluded: “Felisilda, therefore, does not

                                  20   change state law that directly controls this case. Kramer remains the controlling precedent for this

                                  21   case. Under the Kramer line of cases, Rolls-Royce cannot compel Ruderman to arbitrate his

                                  22   claims against it under the doctrine of equitable estoppel.” Id.

                                  23          Safley, which involved a virtually identical arbitration clause as the one at issue here,

                                  24   followed Ruderman’s analysis and found Felisilda inapplicable in light of the Ninth Circuit’s

                                  25   ruling in Kramer:

                                  26                  As the Felisilda court highlighted, the arbitration provision mentions
                                                      claims regarding the “condition of this vehicle, this contract or any
                                  27                  resulting transaction or relationship (including any such relationship
                                                      with third parties who do not sign this contract).” (Sales Contract 2.)
                                  28                  But that language is only one part of the definition of a covered claim.
                                                                                         17
                                                       The arbitration provision first defines claims as those “between you
                                   1                   and us or our employees, agents, successors or assigns.” (Sale
                                                       Contract at 2.) Neither the dealership nor one of its “employees,
                                   2                   agents, successors, or assigns” is named in this lawsuit or seeking to
                                                       enforce the arbitration provision. See supra Part III.A. Thus, the
                                   3                   Court similarly finds Felisilda to be distinguishable. The reasoning
                                                       in Kramer and Jurosky convincingly addresses these circumstances.
                                   4                   Consequently, the Court finds Defendant is not entitled to enforce the
                                                       Sale Contract’s arbitration provision under the equitable estoppel
                                   5                   doctrine.
                                   6   Safley, 2021 WL 409722, at *8.

                                   7            The reasoning in Ruderman and Safley holds here. While Felisilda had a similar arbitration

                                   8   clause, it involved both the manufacturer and the signatory dealer that had standing to enforce the

                                   9   arbitration clause. Felisilda also brushed over the restrictive “you and us” language at the

                                  10   beginning of the arbitration clause, which limits the scope of the subsequent “condition” and

                                  11   “third-party” language. As the law stands now, Kramer remains the controlling precedent for this

                                  12   case.6
Northern District of California
 United States District Court




                                  13            The Complaint here only references the RISC in describing when the subject vehicle was

                                  14   purchased and for how much. See Compl. ¶ 8. This “mere[] reference” to the RISC is not enough

                                  15   for the equitable estoppel doctrine to apply. Kramer, 705 F.3d at 1129. The Complaint does not

                                  16   allege any duty, obligation, term, or condition imposed by the RISC that MBUSA breached such

                                  17   that the claims can be considered “intimately founded” with the RISC. Id. at 1130. Rather, the

                                  18   claims arise from the warranties issued separately by MBUSA. See Compl. ¶ 9 & Ex. 1 (copy of

                                  19   Mercedes-Benz “Service and Warranty Information 2014”).

                                  20            The RISC itself expressly differentiates MBUSA’s warranty from the dealership’s

                                  21   warranties in a section titled “Warranties Seller Disclaims,” stating:

                                  22                   If you do not get a written warranty, and the Seller does not enter into
                                                       a service contract within 90 days from the date of this contract, the
                                  23                   Seller makes no warranties, express or implied, on the vehicle, and
                                                       there will be no implied warranties of merchantability or of fitness for
                                  24

                                  25   6
                                        The Safley court recognized that “this area of law is uncertain” as “[t]here are at least several
                                  26   appeals pending before the Ninth Circuit involving the applicability of Kramer to comparable
                                       arbitration provisions,” and offered to revisit the issue if there is an intervening change in
                                  27   controlling law. 2021 WL 409722, at *8 n.5; see Ruderman v. Rolls Royce Motor Cars NA, LLC,
                                       No. 21-55068 (9th Cir. filed Jan. 26, 2021); Ellington v. Eclipse Recreational Vehicles, No. 21-
                                  28   55022 (9th Cir. filed Jan. 8, 2021); In re: liaison Counsel for Plaintiffs v. Ford Motor Co., No.
                                       55780 (9th Cir. filed Jul. 31, 2020).
                                                                                          18
                                                      a particular purpose.
                                   1                  This provision does not affect any warranties covering the vehicle that
                                                      the vehicle manufacturer may provide. If the Seller has sold you a
                                   2                  certified used vehicle, the warranty of merchantability is not
                                                      disclaimed.
                                   3
                                       RISC at 5 (emphasis added). “This differentiation does not support the interrelatedness of the
                                   4
                                       dealership’s purchase agreement and [MBUSA’s] warranties. Instead, it demonstrates an intent to
                                   5
                                       distinguish and distance the dealership’s purchase agreement from any warranty that [MBUSA]
                                   6
                                       ‘may’ provide.” Jurosky, 441 F. Supp. 3d at 970 (citing Kramer, 705 F.3d at 1131); see also
                                   7
                                       Schulz, 472 F. Supp. 3d at 640 (finding identical purchase agreement “does not impose any
                                   8
                                       warranty obligations on either the dealership or [the manufacturer]” because “[l]ike the agreement
                                   9
                                       in Kramer, the purchase agreement here merely disclaims, ‘the seller makes no warranties,’ and
                                  10
                                       that ‘[t]his provision does not affect any warranties covering the vehicle the manufacturer may
                                  11
                                       provide’.”). Thus, the warranties necessary for Messih’s claims originate from MBUSA with the
                                  12
Northern District of California




                                       purchase of the car, not from the terms contained in the RISC. See Soto v. Am. Honda Motor Co.,
 United States District Court




                                  13
                                       946 F. Supp. 2d 949, 956 (N.D. Cal. 2012) (“[T]he plaintiffs’ [breach of warranty] claims cannot
                                  14
                                       rely on the Installment Sale Contract, but must rely on warranties issued by [the manufacturer].”).
                                  15
                                              MBUSA’s argument that Messih would have no claims under the Song-Beverly Act “but
                                  16
                                       for” the existence of the sale transaction, which was created by and through the RISC, fails.
                                  17
                                       MBUSA raised a similar “but for” argument in another case, Friedman v. Mercedes Benz USA
                                  18
                                       LLC, No. CV 12-7204 GAF (CWX), 2013 WL 12086785, at *13 (C.D. Cal. Jan. 31, 2013), where
                                  19
                                       it sought to enforce an arbitration provision in a lease agreement between the plaintiff and the
                                  20
                                       dealership. The court denied MBUSA’s motion to compel arbitration, finding that “those cases
                                  21
                                       that apply a ‘but for’ test have failed to appreciate [the Ninth Circuit’s] admonition that the two
                                  22
                                       situations giving rise to arbitration through ‘equitable estoppel’ establish very narrow
                                  23
                                       circumstances in which claims of nonsignatories can be arbitrated.” Id. (citing Mundi v. Union
                                  24
                                       Sec. Life Ins. Co., 555 F.3d 1042, 1045–46 (9th Cir. 2009)); see id. at *12 n.7 (noting that the
                                  25
                                       Ninth Circuit in Kramer “reiterated its commitment to Mundi’s holding”). The court concluded
                                  26
                                       that “[w]hile it is true that, but for the fact that they leased a Mercedes vehicle Plaintiffs would not
                                  27
                                       have standing to pursue a claim against Mercedes, Mundi suggests that such a ‘benefit’ derived
                                  28
                                                                                         19
                                   1   from the lease falls short of the kind of conduct giving rise to equitable estoppel.” Id. at *13.7

                                   2          MBUSA’s reliance on Mance v. Mercedes-Benz USA, 901 F. Supp. 2d 1147 (N.D. Cal.

                                   3   2012) fares no better. The Mance court granted MBUSA’s motion to compel arbitration under the

                                   4   equitable estoppel doctrine, finding MBUSA’s “duty to comply with its warranty arose only when

                                   5   Mance bought the car,” and that “[h]ad he not signed the contract, he would not have received the

                                   6   warranty from Mercedes-Benz.” Id. at 1157. Mance was decided before the Ninth Circuit’s

                                   7   decision in Kramer and “it is contrary to the weight of district court decisions after Kramer” that

                                   8   have “found the doctrine of equitable estoppel inapplicable to the circumstances presented in this

                                   9   case.” Pestarino v. Ford Motor Co., No. 19-CV-07890-BLF, 2020 WL 3187370, at *4 (N.D. Cal.

                                  10   Jun. 15, 2020); see also Jurosky, 441 F. Supp. 3d at 974 (finding “the Ninth Circuit’s decision in

                                  11   Kramer rejected the district court’s reasoning in Mance, and even if it did not, Mance is not

                                  12   sufficiently persuasive”) (citing cases).
Northern District of California
 United States District Court




                                  13          In sum, Messih’s claims do not rely on the RISC and are not intimately founded in and

                                  14   intertwined with the RISC. The inequities that the doctrine of equitable estoppel is designed to

                                  15   address are not present here because Messih does not “seek to simultaneously invoke the duties

                                  16   and obligations of [MBUSA] under the [RISC], as it has none, while seeking to avoid arbitration.”

                                  17   Kramer, 705 F.3d at 1134.

                                  18          MBUSA lacks standing to enforce the arbitration agreement between Messih and the

                                  19   dealership because equitable estoppel and third-party beneficiary doctrines do not apply. For these

                                  20   reasons, MBUSA’s motion to compel is DENIED.8

                                  21

                                  22

                                  23   7
                                         Messih argues that MBUSA should be collaterally estopped from arguing that it is entitled to
                                  24   invoke the equitable estoppel doctrine because it lost the argument in Friedman. While the issue
                                       raised in this case is similar to the one raised in Friedman, they are not so “identical” that
                                  25   collateral estoppel applies. Friedman involved an arbitration provision in a lease agreement that
                                       differs from the provision at issue here. That said, Friedman remains persuasive authority to the
                                  26   extent discussed above.
                                       8
                                  27    In his opposition, Messih alternatively argues that the arbitration provision in the RISC is
                                       unenforceable because it violates public policy. Because I find MBUSA does not have standing to
                                  28   enforce the arbitration provision, I need not determine whether the arbitration provision itself is
                                       valid and enforceable.
                                                                                         20
                                   1                                        CONCLUSION

                                   2          Messih’s motion to remand is DENIED and MBUSA’s motion to compel arbitration is

                                   3   DENIED. A Case Management Conference is set for August 17, 2021 at 2:00 p.m.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 24, 2021

                                   6

                                   7
                                                                                             William H. Orrick
                                   8                                                         United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   21
